DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the expandable circlip having at least five lobes (as recited in claim 9), and the expandable circlip having two lobes and one connecting portion (as recited in claim 10), all must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections

Claims 1 and 3-4 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 6-7, the limitation “the piston, the circlip” should read “the hollow piston, the expandable circlip”.
In claim 1, line 10, the limitation “the circlip” should read “the expandable circlip”.
In claim 1, line 11, the limitation “the piston” should read “the hollow piston”.
In claim 1, line 14, the limitation “the piston” should read “the hollow piston”.
In claim 1, line 15, the limitation “the housing” should read “the tensioner housing”.
In claim 3, line 1-2, the limitation “the piston” should read “the hollow piston”.
In claim 4, line 1, the limitation “a first, closed end” should read “a first closed end”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the expandable circlip has two lobes and a connecting portion between the first leg and the second leg” (in lines 1-2). However, claim 10 depends from parent claim 1, which recites “the circlip comprising a substantially clover shaped body with at least two lobes connected to a first leg and a second leg through connecting portions” (in lines 6-9); that is, according to intervening limitation in claim 1, the expandable circlip has more than one connecting portions. Yet, claim 10 limitation states the expandable circlip including only one connecting portion. Thus, claim 10 limitations appears to contradict the limitations in parent claim 1; thereby rendering claim 10 vague and indefinite.



    PNG
    media_image1.png
    485
    725
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al. (U.S. PGPUB 2011/0287880A1 hereinafter referred to as “Hayami”), in view of Narita et al. (U.S PGPUB 2006/0281595A1 hereinafter referred to as “Narita”).

In regards to claim 1, Hayami teach (Figures 1-21) a hydraulic tensioner (chain tensioner 100) comprising: a tensioner housing (housing 110) having a bore (plunger-accommodating hole 111) extending a length (axial length of the plunger-accommodating hole 111); a slot (annular circumferential groove 116) provided along the length of the bore (axial length of the plunger-accommodating hole 111); a hollow piston (hollow cylindrical plunger 120) slidably received within the bore (plunger-accommodating hole 111); an outer circumference of the hollow piston (outer peripheral surface of the hollow cylindrical plunger 120) having a chamfer (forward-facing surfaces 122b of the annular rack teeth 122) adjacent a formed edge (rearward-facing surfaces 122a of the annular rack teeth 122); and an expandable circlip (resilient C-ring 130) received by the outer circumference of the hollow piston (outer peripheral surface of the hollow cylindrical plunger 120); the expandable circlip (resilient C-ring 130) comprising a circular-shaped body (arcuate portion of the resilient C-ring 130 that defines its outer diameter DL/DS) connected to a first leg (left-side distal end portion of resilient C-ring 130 illustrated in figure 5 that is adjacent to the gap 131) and a second leg (right-side distal end portion of resilient C-ring 130 illustrated in figure 5 that is adjacent to the gap 131); the expandable circlip (resilient C-ring 130) having a free state (when the resilient C-ring 130 is in the relaxed/ radially contracted condition where the C-ring 130 is positioned on the forward-facing surfaces 122b of the annular 
Whereas, Narita teach (Figure 1-5) a tensioner (tensioner 1) comprising: a tensioner housing (housing 2) having a bore (piston bore 2a) extending a length (axial length of the piston bore 2a); a slot (concave portion 20) provided along the length of the bore (axial length of the piston bore 2a); a hollow piston (hollow piston 3) slidably received within the bore (piston bore 2a); an outer circumference of the hollow piston (outer circumferential surface of the hollow piston 3) having a chamfer (slanted groove portions of the rack teeth 3a, as indicated in the annotated figure 5 below) adjacent a formed edge (protruding ridge portions of the rack teeth 3a, as indicated in the annotated figure 5 below); and an expandable circlip received (circlip member 5, which is formed of an expandable body as described in paragraph 0030) by the outer circumference of the hollow piston (outer circumferential surface of the hollow piston 3); the expandable circlip (circlip member 5) comprising a substantially clover shaped body (figure 4 clearly illustrate, the ring-shaped body 50, the wavy portions 50a, and the handle portions 51 of the circlip member 5, collectively producing a substantially clover shaped profile) with at least two lobes (wavy portions 50a) connected to a first leg (left-side handle portion 51 of the circlip member 50 illustrated in figure 4) and a second leg (right-side handle portion 51 of the circlip member 50 illustrated in figure 4) through connecting portions (ring-shaped body 50 that is located between the wavy portions 50a); the expandable circlip (circlip member 5) having a free state (when the circlip member 5 is positioned within the slanted groove portions of the rack teeth 3a) in which the at least two lobes (wavy portions 50a) of the expandable circlip (circlip member 5) are engaged with at least the chamfer (slanted groove portions of the rack teeth 3a, as 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the expandable circlip in Hayami’s hydraulic tensioner with the expandable circlip suggested by Narita; specially because the expandable circlip taught by both by Hayami and Narita are configured to perform the same function and operates in the exact same manner. As explained above, the expandable circlip in Narita reference is designed to elastically compress and deform upon receiving an axial compressive as the hollow piston moves in a retracting direction; thereby, reducing the impact noise and impact shock produced between on the expandable circlip and slot provided along the bore of the housing. Therefore, providing the hydraulic tensioner taught by Hayami with the expandable circlip in Narita would be advantageous in decreasing the overall noise and impact shock generated by the hydraulic tensioner during its operation. 
		
In regards to claim 2, Hayami in view of Narita teach all intervening claim limitations as shown above. Hayami further teach (Figures 1-21), the bore (plunger-accommodating hole 111) of the housing (housing 110) having an inlet (oil supply passage 112), and said bore (plunger-

In regards to claim 3, Hayami in view of Narita teach all intervening claim limitations as shown above. Hayami further teach (Figures 1-21), the formed edge (rearward-facing surfaces 122a of the annular rack teeth 122) being perpendicular to a centerline of the hollow piston (axis extending through the center of the hollow cylindrical plunger 120) (figure 6 clearly illustrate, the rearward-facing surfaces 122a of the annular rack teeth 122 extending outwardly from the outer peripheral surface of the hollow cylindrical plunger 120 in a direction perpendicular to an axis extending through the center of the hollow cylindrical plunger 120).

In regards to claim 4, Hayami in view of Narita teach all intervening claim limitations as shown above. Hayami further teach (Figures 1-21), the hollow piston (hollow cylindrical plunger 120) having a first closed end (closed upper hollow cylindrical plunger 120) and a second open end (open lower end of the hollow cylindrical plunger 120 that is located within the plunger-accommodating hole 111) that includes a mounting chamfer (inwardly angled tip portion at the open lower end of the hollow cylindrical plunger 120) (figures 2 and 6 clearly illustrate, the open lower end of the hollow cylindrical plunger 120 being slightly angled/ tapering towards the center of the hollow cylindrical plunger 120).

In regards to claims 7-10, Hayami in view of Narita teach all intervening claim limitations as shown above. Narita further teach (Figure 1-5), the expandable circlip (circlip member 50) having at least three lobes (wavy portions 50a) and two connecting portions (each 
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the expandable circlip in Hayami’s hydraulic tensioner with the expandable circlip suggested by Narita as set forth above in the claim 1 rejection statement; and also to configure the expandable circlip in said modified hydraulic tensioner with any desired number of lobes and connecting portions to provide said expandable circlip with preferred amount of flexibility so that the expandable circlip is capable of elastically deforming when an axial compression force is imparted on said expandable circlip during the movement of the hollow piston in a retracting direction (for example, by increasing or decreasing the total number of lobes on the expandable circlip, the deformation characteristics of said expandable circlip can be altered). As detailed in the claim 1 rejection statement above, using Narita’s expandable circlip with an optimal number of lobes and connecting portions within the hydraulic tensioner taught by Hayami is advantageous in decreasing the impact shock and the impact sound produced between the expandable circlip and the lower stop surface of the slot provide along the bore of the housing, while also providing the said expandable circlip with an ideal overall rigidity that will adequately allow the expandable circlip to perform its intended function. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami in view of Narita as applied to claim 1 above, and further in view of Yamamoto et al. (U.S. PGPUB 2003/0139235A1 hereinafter referred to as “Yamamoto”).

In regards to claim 5, Hayami in view of Narita teach all intervening claim limitations as shown above. However, Hayami does not explicitly disclose the expandable circlip (resilient C-ring 130) being made of steel wire. Narita is also silent on the expandable circlip (circlip member 50) being constructed specifically from steel wire. 
Nevertheless, Yamamoto teach (Figure 1A-9) a hydraulic tensioner (chain tensioner illustrated in figures 1A-2) comprising: a tensioner housing (housing 1) having a bore (hollow cylinder unit 11); a slot (annular guide groove 18) provided along the bore (hollow cylinder unit 11); a hollow piston (plunger 3) slidably received within the bore (hollow cylinder unit 11); an outer circumference of the hollow piston (outer peripheral surface on the hollow portion 31 of the plunger 3) having a chamfer (lock wall 332 of the annular latching grooves 33a-33d) adjacent a formed edge (lock walls 331 of the annular latching grooves 33a-33d); an expandable circlip (resister ring 7) received by the outer circumference of the hollow piston (outer peripheral surface on the hollow portion 31 of the plunger 3); and the expandable circlip (resister ring 7) being configured to engaged with the chamfer (lock wall 332 of the annular latching grooves 33a-33d) or to disengaged from the chamfer (lock wall 332 of the annular latching grooves 33a-33d); wherein, the expandable circlip (resister ring 7) is made of steel wire (paragraph 0119 disclose, the resister ring 7 can preferably be made from piano wires such as SWP-A /SWP-B/ SWP-V, or silicon-chromium steel wires such as SWOSC-V) (see also paragraphs 0056-0080).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami in view of Narita as applied to claim 1 above, and further in view of Parker et al. (Great Britain Patent Publication GB2130669A hereinafter referred to as “Parker”).

In regards to claim 6, Hayami in view of Narita teach all intervening claim limitations as shown above. Yet, both Hayami and Narita fail to teach, the expandable circlip being a flat metal band. 
Where, Parker teach (Figures 1-3) a hydraulic tensioner (cylinder and rod assembly illustrated in figure 2) comprising an expandable circlip (retention device 12, which includes the gap 14 and the radially inwardly projecting portions forming legs 15) that is positioned between the bore (hollow inner cavity of the cylinder 1 that accommodates the piston 2) of the tensioner housing (cylinder 1) and the hollow piston (piston 2 with the operating rod 4) to prevent the hollow piston (piston 2 with the operating rod) form ejecting from the bore (hollow inner cavity 
Thus, using the suggestions in Parker reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the hydraulic tensioner taught by Hayami in view of Narita with an expandable circlip that is configured as a flat metal band instead of a wire-type expandable circlip. This simple modification would result in the hydraulic tensioner having an expandable circlip with improved tensile strength to withstand high stress forces, while still being capable of bend/ flex appropriately as the hydraulic tensioner operates. Thereby, optimizing the overall lifespan and performance of said hydraulic tensioner.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                                /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654